Citation Nr: 9900084	
Decision Date: 01/05/99    Archive Date: 01/12/99

DOCKET NO.  97-16 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veterans death.

2.  Entitlement to basic eligibility for dependents 
educational assistance benefits under Chapter 35, Title 38, 
United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1971 to December 
1972.  The veteran died on December [redacted], 1995.  The 
appellant is the surviving child of the veteran.

This appeal arises before the Board of Veterans Appeals 
(Board) from an October 1996 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the issues on appeal.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that a service-connected disability 
was either a principal or contributory cause of the veterans 
death.  The appellant further contends that she is entitled 
to basic eligibility for dependents educational assistance 
benefits under Chapter 35, Title 38, United States Code.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the appellant has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that her claim of 
entitlement to 

service connection for the cause of the veterans death is 
well grounded.  It is also the decision of the Board that the 
appellants claim of entitlement to basic eligibility for 
dependents educational assistance benefits under Chapter 35, 
Title 38, United States Code, lacks legal merit and 
entitlement under the law and must be denied and the appeal 
terminated.


FINDINGS OF FACT

1.  The veteran died on December [redacted], 1995.  The 
death certificate lists the cause of death as colon cancer 
with metastasis.

2.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era.

3.  There is no competent evidence which shows that a 
service-connected disability was a principal or contributory 
cause of the veterans death, or that the veterans colon 
cancer with metastasis was in any way related to the 
veterans service, to any disease or injury incurred in or 
aggravated by service, or to any exposure to Agent Orange.

4.  The veteran did not die in service, did not have a 
permanent total service-connected disability at the time of 
his death, nor did he die as the result of a service-
connected disability.


CONCLUSIONS OF LAW

1.  The appellants claim of entitlement to service 
connection for the cause of the veterans death is not well 
grounded.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.312 (1998).



2.  The appellants claim of entitlement to basic eligibility 
for dependents educational assistance benefits under Chapter 
35, Title 38, United States Code, lacks legal merit and 
entitlement under the law.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. § 3.807 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for the Cause of the 
Veterans Death.

The law provides that a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded. 38 U.S.C.A. § 5107(a) (West 1991).  In order 
to establish a well grounded claim, the appellant needs 
to provide evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet.App. 502, 505 (1993); 
Tirpak v. Derwinski, 2 Vet.App.  609, 610-611 (1992); Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).

Service connection may be established for the cause of the 
veterans death where it is shown that a service-connected 
disability, or a disability for which service connection 
should have been established at the time of the veterans 
death, was either a principal or a contributory cause of 
death.  38 C.F.R. § 3.312 (1998).  
Service connection may be established for a current 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 1991).



In the case of an Agent Orange related claim, when a veteran 
served in the Republic of Vietnam during the Vietnam era, 
competent medical evidence of the existence of a presumptive 
disease within the presumptive period of time for service 
connection is sufficient to render the claim for service 
connection for the presumptive disease well grounded.  Brock 
v. Brown, 10 Vet. App. 155, 162 (1997).  Thus, where 
38 U.S.C. § 1116 and 38 C.F.R. §§ 3.307(d) and 3.309(e) are 
satisfied, the requirements for evidence of both service 
incurrence and causal nexus are satisfied.  Darby v. Brown, 
10 Vet. App. 243, 246 (1997); Brock v. Brown, 10 Vet. 
App. 155, 162 (1997). 

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
an herbicide agent (Agent Orange), unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii) (1998).  If a veteran was exposed to a 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected, 
if the requirements of 38 C.F.R. § 3.307(a) (1998) are met, 
even if there is no record of such disease during service:  
chloracne or other acneform diseases consistent with 
chloracne, Hodgkins disease, multiple myeloma, non-Hodgkins 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers, and 
soft-tissue sarcomas.  38 U.S.C.A. § 1116 (West 1991 & Supp. 
1997); 38 C.F.R. § 3.309(e) (1998); see 61 Fed. Reg. 57586-89 
(1996).  If the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) (1998) are also not satisfied, then the 
veterans claim shall fail.  38 U.S.C.A. § 1113 (West 1991 & 
Supp. 1997); 38 C.F.R. § 3.307(d) (1998) 

The Secretary of the VA has determined that a presumption of 
service connection based on exposure to herbicides used in 
the Republic of Vietnam during the 

Vietnam era is not warranted for any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See Notice, 61 Fed. Reg. 
414421 (1996).

The veteran died on December [redacted], 1995.  The death 
certificate lists the cause of death as colon cancer with 
metastasis.  The appellant, the surviving child of the 
veteran, contends that the veterans colon cancer with 
metastasis was due to his service, was proximately due to 
or the result of his service-connected post-traumatic stress 
disorder, or was the result of the veterans exposure to 
Agent Orange while in service.  At the time of his death, 
the veteran had not established service connection for any 
disabilities.  The veteran had active military service in 
the Republic of Vietnam during the Vietnam era.

In this case, the determinative issues presented by the claim 
are whether the veterans colon cancer with metastasis was 
etiologically related to a disease or injury incurred in or 
aggravated by service (to include the presumption of 
inservice incurrence), and whether a disease or injury 
incurred in or aggravated by service was a principal or 
contributory cause of the veterans death.  Where a claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet.App. 91, 92-93 (1993).  The Board 
concludes that medical evidence is needed to lend plausible 
support for the issues presented by this case because they 
involve questions of medical fact requiring medical knowledge 
or training for their resolution.  Caluza v. Brown, 7 
Vet.App. 498, 506 (1995); see also Layno v. Brown, 6 
Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet.App. 492, 494-95 (1992).

A review of the veterans service medical records fails to 
reveal any complaints, treatment, or diagnosis of any colon 
cancer with metastasis while in service.  The evidence shows 
that the veteran suffered colon cancer in 1995, almost 25 
years following his separation from service.  The death 
certificate shows that the interval 

between the onset of the veterans colon cancer with 
metastasis and his death was six months.  There is no 
competent medical opinion or evidence of record which shows 
that the veterans colon cancer with metastasis was incurred 
in or aggravated by service (or could have been presumed to 
have been incurred therein), was etiologically related to any 
disease or injury incurred in or aggravated by service, or 
was the result of the veterans exposure to Agent Orange in 
service.

The appellant has stated that she believes that the veterans 
colon cancer with metastasis was the result of his exposure 
to Agent Orange in service.  However, a claimant would not 
meet the burden imposed by § 5107(a) merely by presenting lay 
testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded 
under § 5107(a); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  Tirpak, 
2 Vet.App. 609, 611 (1992).

The Board finds that although the veteran has met the 
regulatory presumption of active service in the Republic of 
Vietnam during the Vietnam era, no competent medical evidence 
has been submitted demonstrating that the veterans cause of 
death, colon cancer with metastasis, was the result of 
exposure to Agent Orange.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  However, the United States Court of Veterans 
Appeals has held that where the issue involves medical 
causation, competent medical evidence that shows that the 
claim is plausible or possible is required to set forth a 
well-grounded claim.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).



The Board finds that competent evidence has not been 
presented which shows that a service-connected disability was 
either a principal or a contributory cause of the veterans 
death.  The evidence shows that the veteran died from colon 
cancer with metastasis.  That colon cancer had its onset six 
months prior to the veterans death in 1995, almost 25 years 
following the veterans separation from service.  In fact, 
the Board notes that there is no medical opinion of record 
that relates the veterans death to any disease or injury 
incurred in or aggravated by service, or to the exposure to 
Agent Orange in service.  Furthermore, there is no competent 
evidence of record that relates the veterans colon cancer 
with metastasis to any exposure to Agent Orange while in 
service.

Therefore, the appellant has not presented a plausible claim 
for service connection for the cause of the veterans death.  
The Board has thoroughly reviewed the claims file, but finds 
no evidence of a plausible claim for service connection for 
the cause of the veterans death.  Since the appellant has 
not met her burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded, it must be denied.

Where an appellant has not met the burden of presenting 
evidence of a well grounded claim, VA has no duty to assist 
him or her any further in developing facts pertinent to the 
claim. 38 U.S.C.A. § 5107(a)(West 1991); 38 C.F.R. § 3.159 
(1998).  However, where a claim is not well grounded, it is 
incomplete, and depending on the particular facts of the 
case, VA may be obligated under 38 U.S.C.A. §  5103(a) to 
advise the claimant of the evidence needed to complete his or 
her application.  Robinette v. Brown, 8 Vet.App. 69, 77 
(1995).  In this case, however, the VA has complied with this 
obligation in its January 1997 statement of the case and in 
the discussion above.



Although the RO did not specifically state that it denied the 
appellants claim on the basis that it was not well grounded, 
the Board concludes that this was not prejudicial to the 
appellant.  See Edenfield v. Brown, 8 Vet.App 384 (1995) (en 
banc) (where a Board decision disallows a claim on the merits 
and the Court finds the claim to be not well grounded, the 
appropriate remedy is to affirm the Boards decision on the 
basis of nonprejudicial error).  The Board, therefore, 
concludes that denying the appeal of the appellants claim 
because the claim is not well grounded is not prejudicial to 
the appellant.  See Bernard v. Brown, 4 Vet.App. 384 (1993).

II.  Entitlement to Basic Eligibility for Dependents 
Educational Assistance Benefits under Chapter 35, Title 38, 
United States Code.

The appellant contends that she is entitled to basic 
eligibility for dependents educational assistance benefits 
under Chapter 35, Title 38, United States Code.  After a 
review of the record, the Board finds that her claim lacks 
legal merit and entitlement under the law.  Therefore the 
claim must be denied and the appeal terminated.

For the purposes of dependents educational assistance under 
38 U.S.C., Chapter 35, the child, spouse or surviving spouse 
of a veteran will have basic eligibility:  (a) if the 
veteran:  (1) was discharged from service under conditions 
other than dishonorable, or died in service, and (2) had a 
permanent total service-connected disability, or (3) had a 
permanent total service-connected disability in existence at 
the date of his death, or (4) died as a result of a service-
connected disability, or (5) is on active duty as a member of 
the Armed Forces and now is, and, for a period of more than 
90 days, has been listed by the Secretary concerned 

as missing in action, captured in line of duty by a hostile 
force, or forcibly detained or interned in line of duty by a 
foreign Government or power; and (b) the service-connected 
disability or death was the result of active service.  
38 C.F.R. § 3.807 (1998).

The Board notes that the veteran had not established service 
connection for any disabilities at the time of his death.  In 
addition, the evidence does not show that the veteran died in 
service, had a permanent and total service-connected 
disability at the time of his death, or died as a result of a 
service-connected disability.  Furthermore, section one of 
this decision has denied service connection for the cause of 
the veterans death.  Therefore, the veteran does not meet 
the basic eligibility criteria found in § 3.807.

In a case where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet.App. 
426, 430 (1994).  Cf. FED R. CIV. P. 12(b)(6) (failure to 
state a claim upon which relief can be granted).

In this case, the law and not the evidence is dispositive.  
Therefore the appellants claim of to basic eligibility for 
dependents educational assistance benefits under Chapter 35, 
Title 38, United States Code, is denied and the appeal 
terminated.


ORDER

Because it is not well grounded, the appellants claim of 
entitlement to service connection for the cause of the 
veterans death is denied.  The appellants claim of 
entitlement to basic eligibility for dependents educational 
assistance benefits under 

Chapter 35, Title 38, United States Code, is denied, and the 
appeal is terminated.  This appeal is denied in its entirety.




		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date that appears on the face of this decision constitutes 
the date of mailing and the copy of this decision that you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
